Citation Nr: 0716523	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.
 

FINDINGS OF FACT

1.  The veteran had no complaints, treatment or diagnosis for 
bilateral hearing loss in service.  The veteran's induction 
and separation examinations noted that his audiometric tests 
were normal during service.

2.  The veteran had no complaints of ringing in his ears, no 
treatment for acoustic trauma, nor a diagnosis for tinnitus 
in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.385 (2006). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).

With regard to the first element of a current disability for 
hearing loss, the injury must demonstrate a particular level 
of severity.  VA considers hearing loss a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (HZ) is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 HZ are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)). Cf. 38 C.F.R. § 3.385

I.  Bilateral Hearing Loss

The veteran's service medical records note that whisper voice 
testing demonstrated 15/15 in both ears at his induction 
examination in February 1959.  At his separation examination 
in May 1978, the audiometric test noted decibel loss as 15, 
5, 5, 10, 10 in the right ear and 15, 10, 10, 5, 10 in the 
left ear at 500, 1000, 2000, 3000 and 4000 Hz respectively.  
In addition, they make no reference to any complaints, 
diagnosis, or treatment for hearing loss or any injury 
related to his ears.  Hence, the veteran's service medical 
records provide highly probative evidence against his claim.

The veteran now claims that current audiometric testing shows 
that he has bilateral hearing loss as a result of noise 
exposure in service as an aircraft technician.  His military 
occupational specialty as an aircraft technician exposed the 
veteran to a significant amount of noise in service.  That 
fact that the veteran was exposed to loud noise during 
service is not in dispute.  However, two VA examinations in 
May 2003, July 2004, and an addendum in September 2004, only 
found mild hearing loss in his left ear and declined to link 
this injury to service.  

When evaluated in May 2003, audiometric testing in the right 
ear revealed puretone thresholds of 20, 25, 25 ,25, and 20 at 
500, 1000, 2000, 3000, and 4000 Hz levels, respectively, for 
an average of 24.  Audiometric testing in the left ear at 
those same levels showed puretone thresholds of 25, 30, 30, 
35, and 45, for an average of 35.  Speech recognition was 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that the veteran's current hearing impairment 
is unlikely the result of his military service, providing 
more evidence against this claim.  The examiner's decision 
placed significant emphasis on the veteran's normal hearing 
throughout his twenty years of service.

A VA examination in July 2004 and an addendum in September 
2004 revealed puretone thresholds in the right ear of 15, 20, 
20, 25, and 20 at 500, 1000, 2000, 3000, and 4000 Hz levels, 
respectively, for an average of 21.  Audiometric testing in 
the left ear at those same levels showed puretone thresholds 
of 15, 15, 20, 30, and 45, for an average of 28.  Speech 
recognition was 100 percent in the right ear and 96 percent 
in the left ear.  The examiner opined that it is less likely 
than not that the noise exposure in service caused the 
veteran's hearing loss, providing more evidence against this 
claim.

The only medical evidence in support of the veteran's claim 
is the February 2004 opinion by a private physician, Dr. 
J.H.B., M.D.  In a February 2004 letter, Dr. J.H.B. indicated 
that the veteran's bilateral hearing loss is greater than 
would be expected for a man of his age.  The physician 
concluded that based on the veteran's fifteen year history of 
noise exposure in service without ear protection, Dr. J.H.B 
is "certain" that the veteran's hearing loss is due in 
great part to his former working environment.  

However, there is no indication that the physician reviewed 
the veteran's claims file, including his induction and 
separation examination which noted normal hearing in February 
1959 and May 1978, respectively.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  In light of this case law, the private 
physician's February 2004 opinion is of little probative 
value and outweighed by the evidence in this case against 
this claim.

Two VA examiners who conducted the audiological examinations 
reviewed the veteran's claims file before determining that 
his hearing loss disability is unlikely to be due to noise 
exposure in service.  The Board places greater probative 
value on the VA opinions in May 2003, July 2004, and 
September 2004, as they were based on a review of the claims 
file and supported by sound rationale.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Even assuming that the audiometric testing found bilateral 
hearing loss, it has no nexus to service.  The Board places 
significant probative value on the fact that hearing loss was 
first identified in 2003, approximately 24 years after the 
veteran's separation from active duty.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first evidence of 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Indeed, the only other evidence in support of the veteran's 
claim involves his own lay statements.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu 2 Vet. App. at 494-95.  Since the record does not 
show that the veteran possesses the medical training and 
expertise necessary to render an opinion as to the cause or 
etiology of a hearing loss disability, his lay statements 
cannot serve as a basis upon which to grant his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, VA 
must deny the appeal.

II.  Tinnitus

The veteran also seeks service connection for tinnitus based 
on noise exposure in service as an aircraft technician.  

The veteran's service medical records make no reference to 
any report of treatment for acoustic trauma, no complaints of 
ringing in the ears, and no diagnosis of tinnitus during 
active duty.  His military occupational specialty as an 
aircraft technician exposed the veteran to a significant 
amount of noise in service.  Nevertheless, the veteran's 
retirement physical in May 1978 also was negative for any 
diagnosis of tinnitus, or subjective report of ringing in the 
ears.  Hence, the veteran's service medical records provide 
highly probative evidence against his claim.

The veteran's post-service record fails to provide probative 
evidence in support of his claim.  In this regard, VA 
examinations in May 2003, July 2004, and an addendum in 
September 2004 declined to link this condition to service.  
In the May 2003 report, the examiner opined that a 
determination of the etiology of his tinnitus can not be made 
without resorting to speculation.  The examiner explained, 
however, that the lack of medical evidence for tinnitus in 
service suggests that the veteran's current hearing 
impairment is not related to service.  In addition, the 
September 2004 addendum determined that it is less likely 
than not that noise exposure in service caused the veteran's 
tinnitus.

Even assuming that the VA examiner found evidence of 
tinnitus, it has no nexus to service.  The Board again places 
significant probative value on the fact that tinnitus was 
first identified in 2003, approximately 24 years after the 
veteran's separation from active duty.  

Indeed, the only other evidence in support of the veteran's 
claim involves his own lay statements.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu 2 Vet. App. at 494-95.  Since the record does not 
show that the veteran possesses the medical training and 
expertise necessary to render an opinion as to the cause or 
etiology of a hearing loss disability, his lay statements 
cannot serve as a basis upon which to grant his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in October 2001, 
July 2003, and March 2004 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the etiology of his bilateral hearing loss and 
tinnitus conditions.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


